 ANDERSON CHEVROLET-CHRYSLER/PLYMOUTH 585Anderson Cupertino d/b/a Anderson Chevrolet-Chrysler/Plymouth and Teamsters Automotive Workers Local No. 665, International Brother-hood of Teamsters, AFLŒCIO.  Case 32ŒCAŒ17034 March 13, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On August 3, 1999, Administrative Law Judge James M. Kennedy issued the attached decision.  The General Counsel and the Charging Party filed exceptions and supporting briefs, and the Respondent filed a brief in opposition to the Charging Party™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Judy Chang, Esq., for the General Counsel. Robert Hulteng, Esq. and Robert T. Landau, Esq. (Littler Mendelson), of San Francisco, California, for the Respondent.  David A. Rosenfeld, Esq. and Manokharan Raju, Esq. (Van Bourg, Weinberg, Roger & Rosenfeld), of Oakland, California, for the Charging Party. DECISION STATEMENT OF THE CASE JAMES M. KENNEDY, Administrative Law Judge. This case was tried in Oakland, Cali-fornia, on June 9, 1999, pursuant to a complaint issued by the Regional Director for Region 32 of the National Labor Relations Board on January 29, 1999.  The complaint is based upon unfair labor practice charges originally filed by Teamsters Union Local No. 665, AFLŒCIO on October 13, 1998.  The complaint alleges that Respondent, Anderson Cupertino d/b/a Anderson ChevroletŒAnderson Chrysler/Ply-mouth, has violated Section 8(a)(1) and (5) of the National Labor Relations Act (NLRA), alleging an untimely withdrawal of recognition.  Respondent, Anderson Cupertino, denies the commission of any unfair labor practices, asserting that it has never recognized the Teamsters in any unit, much less the unit alleged in the complaint.                                                                                                                      1 The General Counsel and the Charging Party have excepted to some of the judge™s credibility findings. The Board's established policy is not to overrule an administrative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully exam-ined the record and find no basis for reversing the findings. 2 We agree with the judge that there is insufficient credible evidence to establish that the Respondent recognized the Charging Party as the representative of its lot employees.  See Trevose Family Shoe Stores, 235 NLRB 1229 (1978).  A fortiori, there is insufficient evidence of recognition under the test of Nantucket Fish, 309 NLRB 794 (1992) (requiring clear, express and unequivocal evidence of recognition).  In addition, there is insufficient evidence of majority status.  Finally, in light of the above, we need not pass on whether the allegedly recog-nized unit was an appropriate one. On the entire record, including my observation of the demeanor of the witnesses, and after considering the briefs filed by all parties, I make the following FINDINGS OF FACT I. JURISDICTION Respondent admits it is a California corporation which operates an automobile dealership at the facility in question in Cupertino, California.  It further admits that its annual gross volume of business exceeds $500,000 and that it annually purchases goods from outside the State valued in excess of $5000.  It therefore admits, and I find it to be, an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  In addition, it admits that Teamsters Local No. 665 is a labor organization within the meaning of Section 2(5) of the Act, and I so find. II. ALLEGED UNFAIR LABOR PRACTICES Introduction In significant measure, this case depends on credibility resolution.  Specifically, there are two stories being told which are in opposition.  The first is by Teamsters Organizer Daniel ﬁDanﬂ Lynch, who is supported in part by Andy Mattos, an area director for the District Lodge 190 of the International Association of Machinists and Aerospace Workers, AFLŒCIO.  Mattos represents IAM Local Lodge 1101 in its dealings with employers.  Collectively, I shall refer to these entities as the IAM.  In separate respects, however, Mattos does not corroborate Lynch, but tends to support Respondent. The other version is presented by Richard Doyle.  Doyle is currently the fixed operations manager for the entire Anderson Dealership Group1 of which Respondent is a recent addition.  During the period in question, late October 1997, through June 1998, Doyle was first the fixed operations manager for Respondent, later becoming its general manager in March 1998.  The fixed operations manager is the executive responsible for the dealership™s ﬁbehind the wallﬂ operations, generally the service/repair facilities.  That individual has no responsibility with respect to the automobile sales or parts departments.  He does report to the dealerships™ general manager. Doyle was hired by Anderson Group to be Respondent™s fixed operations manager on Oc-tober 14, 1997.  He assumed his duties at that location 2 weeks later on October 27, when Anderson took the facility from the previous owner, Davidson Chevrolet/Century Cadillac.  Its principal was a Jerry Davidson.   Doyle and Mattos are longtime acquaintances.  Moreover, Doyle, before he went into man-agement, has been a member of both Teamsters and IAM local unions in the area.   It is undisputed that Davidson™s mechanics had been represented by IAM Local Lodge 1101.  When John Anderson purchased the facility, he asked Davidson™s employees to apply for the same job with him.  All of the mechanics did so and all were hired by Respondent.   As a result, Respondent early on recognized that it was, in labor relations terms, a successor employer obligated to recognize the IAM and Doyle appears to have been instructed to do so.  The then general manager, Barry Rodenberg, gave Doyle some instructions and some guide-lines in that respect.  Those instructions required him to seek a wall-to-wall collective-bargaining contract with the IAM identical to that which covered the Anderson Chevrolet dealership in nearby Los Gatos. In addition, it is undisputed that none of Davidson™s lot people, if any, applied for work with Respondent.  Respondent had to seek that type of employee from scratch.  Doyle testified that the first such individual he hired was named Hess on November 5, 1987.  Doyle also wanted to persuade a detailer at the Anderson Chevrolet store in Los Gatos to become the detail shop manager at Cupertino and had had several conversations with that individual prior to November 5.  1 The Anderson Dealership Group is owned by John Anderson.  It consists of five dealerships in the Santa Clara/San Mateo Counties area.  Four, including Respondent, are unionized.   333 NLRB No. 69  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586There is some curious testimony about whet
her Davidson™s lot people2 had been covered 
by any union contract.  Lynch concedes that th
ere was no Teamsters contract with Davidson; 
Mattos claims there was a Teamsters contract wi
th Century.3  (Oddly, 
Lynch believes the lot 
people at Davidson were represented by the IA
M. Tr. 59.)  Respondent, perhaps indirectly 
confirmed by Mattos,4 asserts that if there 
was a Teamsters contract, it covered only one 
person, Mr. Davidson™s personal chauffeur.5  Whatev
er the situation, there is no contention that 
Respondent had any  successor obligations 
insofar as the lot people are concerned. 
Like Doyle, Mattos had instructions, too.  He
 was to gain IAM representation of only the 
mechanics (technicians), body shop employees, and pa
inters.  In the past, prior to the return of 
the Teamsters to the AFLŒCIO, there had not been much concern for the Teamsters ﬁjurisdic-
tionﬂ over lot people.  Indeed, that had led 
to IAM wall-to-wall representation at various 
dealerships in the San Francisco Bay area, if not throughout the country.  It may be inferred that 
Anderson™s Los Gatos Chevrolet™s wall to wall IAM representation arose during the era when 
the IAM had no policy barring representation of lo
t people.  It may also explain Lynch™s belief 
that the Davidson lot people had been covered by the IAM contract.  By 1997, however, the 

IAM™s policy had changed to honor what was rega
rded as traditional Teamster jurisdiction, 
employees who were not performing repair work. 
 Mattos was under instructions to follow that 
policy.  Lot people were to be left to the Teamsters. 
Prelude to the Meeting of November 5, 1997  
Mattos, in late October 1997, had heard rumors that Davidson was going to sell the Cuper-
tino operation to Anderson and decided to investigate.  He some
how ended up talking to Doyle 
by telephone.  Doyle says it was he who he called
 Mattos.  In any event, in their first call, 
Doyle confirmed the sale and advised that he was in charge of the repair side of the business.  

This was good news to Mattos who has known Doyl
e for many years, had actually worked for 
him as a mechanic at one time, and had also performed union business with him at other 
locations where Doyle has worked.  They had/
have a good personal a
nd professional relation-
ship.   According to Mattos, Doyle recognized that 
Respondent had an obligation to recognize the 
IAM.  Mattos said, ﬁI advised him that we wanted to represent our traditional jurisdiction in 

that dealership and I hoped we didn™t have a problem, and he made some joking reference to he 
didn™t expect that he would have a problem with
 me, and we agreed to meet November 5th.ﬂ  
Mattos also said he was going to bring a Teamster representative to the meeting.  He says he 
told Doyle, ﬁI want[  ] the Teamsters to have their traditional jurisdiction in that bargaining 
unit, I [do] not want their jurisdiction.ﬂ 
Mattos did not describe what the so-called ﬁtradi
tionalﬂ jurisdictions were to Doyle, as he 
thought Doyle already knew them.  His assessm
ent is probably correct, because both he and 
Doyle testified similarly: 
 MATTOS: ﬁ[H]e wanted [the IAM] to represent eve-
rybody wall to wall, that he didn™t want a separate bargain-
ing agreement with the Teamsters.  He wanted me to take 
everyone like the Anderson [Chevrolet] store in Los Gatos 
has.ﬂ   
DOYLE: I said to Andy, we need to get together. I 
have a proposed contract I™d like to go over some points 
                                                          
                                                           
2 For our purposes, ﬁlot peopleﬂ ar
e car washers, detailers, tire ser-
vice workers, lubricators, tow truck dr
ivers, car jockeys, and the like.  
In essence they are employees who are not trained mechanics. 
3 In retrospect Lynch™s testimony is
 unclear.  Did he mean the Team-
sters had no contract with Davidson Chevrolet or both Davidson dealer-
ships, the Chevrolet and the Cadillac entities?  Until I heard Mattos™ 
testimony I thought Lynch was referri
ng to both since both were on the 
property and both were
 owned by Davidson. 
4 In her brief, counsel for the Gene
ral Counsel asserts there was such 
a contract.  If so, the evidence does 
not support the contention.  Even 
so, it is a nondispositive side issue at best. 
5 A man known on this record only as ﬁJohnnie.ﬂ 
with you and see what you want
 to do, see what I want to 
do, and go from there. 
Q.  (By Mr. Landau)  Okay.  And did you talk any-
thing about who the contract would cover for the Machin-
ists Union? 
A.  Yes. I asked him to 
mirror, somewhat mirror the contract that he had in our Los Gatos store with the Ma-
chinists and the porters and the car washers. 
Q.  There™s been some di
scussion, as you sat here, 
about the Los Gatos store and what sort of contract ar-
rangement they had. Could y
ou briefly just outline for me 
what contract coverage there was for Los Gatos employees 
at Anderson? 
A.  As I understand it, and I r
ead a copy of the contract 
in Los Gatos at the time before I called AndyŠAndy had 
complete jurisdiction over all 
back end people, and I told 
Andy, Andy, this is what I want to do, because I know 
you, I™ve had some bad experiences with the other union, 
and I want you, you™re my guy, I can talk to you and I 
want that contract and I want it mirrored.
6  The conversation continued along those lines w
ith Doyle attempting to cajole Mattos into 
taking the lot people and Mattos saying he co
uldn™t.  The conversation ended without any 
resolution over those individuals.  Mattos says it 
was in that conversation, but Doyle says it was 
in a second phone call, that they made an appoi
ntment to meet at Doyle™s office at Respon-
dent™s facility on November 5.  Mattos told him he would bring a Teamster representative with 
him.  Doyle didn™t see the necessity for that, but when Mattos promised to buy lunch, Doyle 
yielded.7  
The Meeting of November 5, 1997 
The General Counsel first presented Teamster
s Business Agent Dan Lynch to describe how 
he came to attend the meeting.  Lynch™s testimony: 
 Q.  (By Ms. Chang):  How did you first become aware 
of Anderson? 
A.  By speaking with Andy Mattos. 
Q.  Do you recall when that conversation took place? 
A.  That was roughly the end of October 1997. 
Q.  And was this by a phone conversation? 
A.  Yes, it was. 
Q.  What did Andy Mattos tell you at that time? 
A.  Andy Mattos asked me to attend a meeting with 
him at Anderson Cupertino, th
at they were going toŠthat 
they wanted a contract. 
. . . . 
 6 Elsewhere, Doyle gave additio
nal testimony about the telephone 
call:      Q.  All right. And how did Mr. Mattos respond to your position 
on this issue? 
     A.  He laughed and said he couldn™t do it, and I said, yes, you 
canŠno, you can™tŠyes, you canŠwe had a back and forth on the first 
conversation on the phone, because I knew what I wanted and I wanted 
him to give me what I wanted. 
7 Doyle:  ﬁHe called me on the phone 
and he said he wanted to bring 
the Teamsters guy down. I told him I really didn™t want to meet with 
the Teamsters guy, and Andy said, ‚Ric
h, you™ve got to meet with the 
Teamsters guy.™  And I said, ‚I don™t have to do anything.™  So, he said, 
‚Well, I™ll buy lunch,™ and I said, ‚Well I™m a player for lunch, come on 
down you can buy me lunch.™ﬂ 
 ANDERSON CHEVROLET-CHRYSLER/PLYMOUTH 587MR. HULTENG:  Your Honor, I would move to 
strike.  I think I heard some te
stimony there, they wanted a 
contract, it wasn™t clear to me
 who ﬁtheyﬂ are, but to the 
extent that this witness may be understood to be claiming 
that this is evidence that the employer wanted a contract, I 
would move to strike, it w
ould be strictly hearsay. 
JUDGE KENNEDY:  Well, it™s 
certainly hearsay as to 
that issue, but it doesn™t sound 
to me like that™s what he™s 
saying.  You™re talking about Mr. Mattos™ union wanted to 
have a contract, is that right? 
THE WITNESS:  No, Anderson Cupertino. 
JUDGE KENNEDY:  Well, how would Mr. Mattos 
know that, sir? 
THE WITNESS:  Because Mr. Mattos had been in contact with Mr. Doyl
e, as I understood it. 
JUDGE KENNEDY:  So, that™s what you think he 
said, anyway? 
THE WITNESS:  Yes. 
JUDGE KENNEDY:  All right.  I™ll let it stand, coun-
sel, it™s hearsay but it™s noŠit doesn™t constitute an admis-
sion. . . . . Q.  (By Ms. Chang):  Okay.  And again, what did Mr. 
MattosŠI don™t know if you were able to complete your 

answerŠwhat did Mr. Mattos tell you at that time? 
A.  That Anderson Cupertino wanted a contract and 
that basically that he wa
s going toŠthat the Teamsters 
would have the jurisdiction for the lot men and the detail-ers, and the Machinists would have the jurisdiction for the 
technicians. 
 According to Mattos and Doyle the November 5 meeting began sometime between 11 and 
11:30 a.m. in Doyle™s office.  In order to gain 
the proper flavor of the 
testimony I shall quote all 
three as they describe how the meeting began: 
 Mattos™ Version
: THE WITNESS (Mattos):  We sat, Dan Lynch and I, 
sat across the desk from Richard Doyle.  Richard and I 
started in our usual somewhat combative fashion. 
JUDGE KENNEDY:  Friendly combat. 
THE WITNESS:  Friendly combative, which is our 
style.  He again said to me that he wanted a single contract 

with the Machinists Union, 
like the store in Los Gatos, 
like he had in Los Gatos.  I said to him that that wasn™t 
what our intention was, that that™s why I brought Dan 
Lynch with me from the Teamsters Union.  I explained to 
him the new relationship that 
we had with the Teamsters 
Union, not the same one that we had in the past when the Los Gatos store was organized, and the history behind 
that.  We bantered back and fo
rth about this subject.  He 
told me what he wanted in his position, and I told him 
what I needed to have from my position. 
. . . . THE WITNESS:  As I recall, he said that he wanted us 
to take everyone in the back lot, including what would be 

the Teamsters jurisdiction.  And I said to him that we were 
not going to take the Teamsters jurisdiction, as I recall.  I 
told him that Dan Lynch was there to represent that juris-
diction and that™s what I would like him to do. 
Q.  By Ms. Chang:  And what did Mr. Doyle say? 
A.  He stopped arguing with me at that point. 
Q.  Did he say anything? 
A.  No. 
 Lynch™s Version
:  On direct examination by the Ge
neral Counsel, Lynch testified: 
Q.  By Ms. Chang:  I believe I already asked you how 
did the meeting begin, what
 happened after the introduc-tion? 
A.  After the introductions, Rich and Andy talked for a 
few minutes about their past dealership experiences. 
Q.  And then what happened? 
A.  And then Andy, once again, talked to, explained to 
Rich that the Teamsters would beŠtheir traditional juris-
diction would be the lot men and the detailers, and that the 
Machinists would retain the te
chnicians.  Mr. Doyle indi-
cated that he had no problem wi
th that, and in fact handed 
me a Contract.  On cross examination Lynch testified: 
 Q.  (By Mr. Hulteng)  And did he in fact tell you that 
he wanted those [lot] persons
 to be covered by the Ma-
chinists 1101 contract? 
A.  No, he did not.  He told us that he wanted them to 
be covered for health and welfare, which is we have the 
same health and welfare administrator. 
. . . . Q.  (By Mr. Hulteng) At any time did Mr. Mattos tell 
you that Mr. Doyle wished to have the Machinists Union 

represent lot persons and detail
ers at the Cupertino store? 
A.  Not that I recall. 
Q.  When you say not that I 
recall, are you telling me it 
never happened or are you saying you don™t have a mem-

ory of whether or not he told you that? 
A.  Not that I recall, not that I remember. 
Q.  Did Mr. LynchŠexcuse 
meŠyou are Mr. Lynch.  
Did Mr. Doyle ever say, in his meeting with you and Mr. 

Mattos, on November 5, that it was his wish to have the[ ] 
Machinists Union represent th
e lot persons and detailers? 
A.  No, actually the opposite.  Mr. Doyle indicated that 
he had no problem with the Teamsters representing the lot men and the detailers. 
 Doyle™ Version
:  A.  (Doyle):  As I recall,
 the conversation was really 
brief because the restaurant we were going to is really 
crowded, and was across the street, so 20 minutes maybe. 
Q.  (By Mr. Landau):  Okay.  What do you recall was 
said during that conversation, and to the extent you recall 
direct words rather than just summarizing? 
Q.  (By Mr. Landau):  What did you tell Mr. Mattos at 
the beginning of the conversation? 
A.  That I didn™t want to have anything to do with the 
Teamsters.  That I wanted to mirror the Los Gatos con-
tract. 
Q.  Okay.  And how did Mr. Mattos respond? 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588A.  He responded in a way, well, you have to have 
somebody representing these guys because I can™t do it. 
Q.  Did you talk more along this issue with Mr. Mat-
tos? 
A.  We had a heated but not heated conversation about 
the same matter.  I just didn™t want the Teamsters repre-
sentingŠ THE WITNESS:  I told Andy I didn™t want the Team-
sters to be representing the Cupertino employee s. 
Q.  (By Mr. Landau):  Okay.  And Mr. Mattos dis-
agreed with you? 
A.  Correct. 
Q.  And did this take up much
 of the conversation, this 
issue? 
A.  Yes. 
Q.  Did Mr. Lynch talk at all during this meeting in the 
general manager™s office? 
A.  As I recollect, very little. 
Q.  How did the conversati
on in the general manager™s 
office end? 
A.  We went to lunch. 
 The General Counsel did not cross-examin
e Doyle with respect to this issue. 
Thus, we have Doyle and the IAM™s Mattos agreeing with each other that the principal mat-
ter which was discussed that morning was Doyle™s desire to have the IAM represent the lot 
people as part of a wall-to-wall bargaining unit, 
and Mattos insisting that he could not do so.  In 
essence this was a repeat of their earlier telepho
ne conversation.  Both agree they went round 
and round insisting on their respective positions. 
Strangely, Lynch did not testify to any portion of that conversation or anything much like it, 
even though rather clearly the meeting began on 
that note and revolved in large part around it.  
Instead, Lynch reduces the entire matter to less than one sentence saying that  a docile Doyle 

readily cooperated and handed him a proposal.  
Later he essentially denied the Mattos/Doyle 
exchange, asserting that Doyle was simply concerned that the lot people be covered by the 
health and welfare plan which the IAM and Teamsters seem to share.  I find Lynch™s charac-
terization of the conversation to be unlikely, 
given the mutually corroborative elements of 
Mattos™ and Doyle™s versions, as well as 
the probability favoring that version.   
The next matter of significance is Lynch™s re
ference, quoted above, that after supposedly 
assenting to Teamsters™ representation of the 
lot people, Doyle handed him a ﬁcontract.ﬂ  The 
document is in evidence as General Counsel™s 
Exhibit 2.  In this portion of the conversation, 
Mattos  does corroborate Lynch, at least to the 
effect that Doyle handed Lynch the document.  
Doyle, on the other hand, says that he handed Mattos, not Lynch, a packet of papers which 
included General Counsel™s Exhibit 2.   
According to Lynch, Doyle told him this was their ﬁcontract offer and I could sign it now if 
I™d like.ﬂ  Mattos remembers it a differently.  He said he remembers Lynch, not Doyle, ﬁ[mak-
ing] some joke about ‚you want me to sign this
 right now[?]™, and I remember he looked at it 
and said there™sŠ‚[I]t looks like you took the 
Santa Clara Motor Car Dealers Agreement with 
the Teamsters and chopped it all up, and you took a
ll the grievance language out of it.™  Lynch, 
too, says he referred to the document as a chopped up version of the association contract. 
The Charging Party finds this testimony mu
tually corroborative supporting the contention 
that Doyle told Lynch that the document was 
a contract proposal which he could sign right 
then, but Lynch declined because he had some objections to it.  I do not find that interpretation 
to be the only reasonable view of the exchan
ge.  Mattos does not necessarily corroborate 
Lynch.  Instead, since Mattos said nothing about
 what Doyle had said preceding the joke, it 
could just as easily be Mattos recalling only Lynch™s joke and that Doyle said nothing.  If 
intended as a joke, it did not require any response from Doyle. 
Before attempting to resolve this testimonial 
mismatch, I look to the exhibit and to Doyle™s 
explanation.  It is 9 pages long, containing 20 ar
ticles.  It is headed ﬁTerms of Employmentﬂ 
and elsewhere in its body it characterizes itself as ﬁThis Agreement.ﬂ The preamble portrays the 
ﬁTerms of Employmentﬂ as being between 
Respondent and Teamsters Automotive Workers 
Union Local No. 576.  That Local Union number re
fers to a now defunct Teamsters local, one 
which merged with the Charging Party (Local 
Union No. 665) some 3 years previously.  The 
document has many of the attributes of a collectiv
e- bargaining contract.  
It contains a jurisdic-tion (bargaining unit description) clause, a uni
on-security clause, and provisions for wages, 

overtime, holidays, seniority, vacations, Santa Clara County Automotive Trades Welfare Fund 
health plan, a Teamsters pension plan and the like.
  It does not have a signature line nor is its 
duration clear.  It has no beginning, though it does end on October 31, 2000.  It certainly could 
be viewed as a contract proposal, some sort of st
arting point.  Even so, it is not directed to the 
Charging Party, though one might reasonably be
 persuaded that the incorrect reference was 
simply an error. 
Doyle testified that during the meeting he did 
give Mattos some papers
.  He says about 2 
weeks earlier, (which would be shortly after 
being hired but before 
the takeover date) the 
dealership™s general manager, Barry Rodenberg,
 had given him some papers to use during the 
collective-bargaining process.  According to Doyle, they were to be used if they were needed.  
Doyle™s testimony: 
 Q.  (By Mr. Landau) Do you recall what you gave to 
Mr. Mattos at thisŠin the general manager™s office? 
A.  It was a couple of, two sheets, two stacks of papers 
with regard to some type 
of proposals for Andy taking 
over the back end. 
Q.  Okay.  Did you explain to Mr. Mattos what these 
documents were? 
A.  No. 
Q.  Did you give any materials to Mr. Lynch at this 
meeting? 
A.  I don™t believe I did, no. 
. . . . Q.  How did it come about that you had this docu-
ment? 
A.  I was given this document, along with the other 
documents, by the general manager, Barry Rodenberg. 
Q.  About how much time 
had passed since you had 
received this document from Mr. Rodenberg? 
A.  From the meeting[?] 
Q.  From when Mr. Rodenberg gave you this docu-
ment? 
A.  A couple of weeks. 
Q.  Okay.  Did you and Mr. Rodenberg have any con-
versations about why he was giving you this document? 
[Objections interposed] 
Q. (By Mr. Landau):  What did Mr. Rodenberg say to 
you when he gave you this document? 
A.  Barry told me, here™s a document, read it and use it 
if you need it. 
Q.  Did he tell you why he was giving you this docu-
ment? 
A.  No. 
Q.  Okay.  Did you ask him why he was giving you 
this document? 
A. No. 
. . . . Q.  Had you had any meetings
 with any representatives 
from the Teamsters prior to receiving this document from 
Mr. Rodenberg? 
A.  No. 
 ANDERSON CHEVROLET-CHRYSLER/PLYMOUTH 589Q.  And do you recall any conversations with Mr. Ro-
denberg as to why he was providing you this material? 
A.  We, [. . . ] Mr. Rodenberg, told me that if I needed 
this document, I could use the document, just as I used the 
other document with Andy. 
Q.  So, as I understand it, you subsequently gave this 
document on November 5th to Mr. Mattos, is that your 
testimony? 
A.  I believe that, yes, sir. 
Q.  And did Mr. Mattos make any commentary about 
the document once he received it from you? 
A.  I can™t say that, we joked about a lot of stuff and I 
can™t say whether he specifica
lly said anything about that 
document or not. 
Q.  Okay.  Do you know if Mr. Mattos gave this docu-
ment to Mr. Lynch during the meeting? 
A.  I don™t know that to be a fact either. 
Q.  Did Mr. Lynch talk to you at all during the No-
vember 5th meeting about this documentŠand when I say 

this document, for the reco
rd I™m referring to General 
Counsel™s Exhibit 2? 
A.  I don™t remember that conversation. 
Q. Do you remember any other details about conversa-
tions you had with Mr. Mattos or Mr. Lynch after your re-
turn from lunch on November 5, 1997? 
A.  Yes, after we returned
 from lunch that day, we 
were talking and Lynch said, 
can I go out and talk to the 
troops, and I told Lynch, I don™t care, go ahead, they™re 
out back. And Andy and I were discussing 1101 in the of-
fice. Q.  Did you have an understanding whether or not Mr. 
Lynch had represented Anderson Cupertino employees at 
that time? 
A.  He didn™t. 
Q. Why did you let him go back there? 
A.  If the union wants to come on the lot and talk to 
employees, it™s always been my position, let them go. 
Q.  What did you and Mr. Mattos talk about when Mr. 
Lynch went out back to talk with some of the guys in the 

lot? 
A.  I told Andy that I didn™t want the Teamsters repre-
senting the people, again, the recurring theme is Andy, 
hey, I just don™t want the Teamsters, you can do the con-
tract, let™s get it done. 
Q.  And how did Mr. Mattos respond at that time? 
A.  Rich, I can™t do the contract. 
 Doyle™s testimony with respect to what transpired between him and Mattos and while 
Lynch was talking to some employees is not
 rebutted by anything which Mattos said.  
One of the topics which Doyle and Mattos discussed during the November 5 meeting, was 
whether a detailer from Los Gatos, and in the IAM unit there, could remain in the IAM if he 
were transferred to Respondent 
to manage the detail shop.  Alt
hough Lynch apparently had no 
problem with allowing that,  some curious testimony connected to the topic occurred.   
After Lynch had agreed to permit that person 
as an exception, he said both he and Mattos 
went outside to talk to some employees.  (Mattos does not corroborate that he joined Lynch in 

meeting with employees.  He is silent on the poi
nt.)8  Lynch says he spoke to four employees, 
                                                          
                                                           
8 Contrary to counsel for the General Counsel™s factual explication 
in her brief, Doyle was not part of
 Lynch™s meeting with employees.  
three lot people and one detailer.  He recalls one of them bein
g a man named Rios.  Assuming 
Doyle is credited that he didn™t hire any lot pe
ople until that day, Lynch could not have spoken 
to three of them.  At most there would only have been one, the newly hired Hess, presupposing 
Hess had reported to work on that day.  So to whom did Lynch speak? 
Lynch later testified about a December 12 meeting which he had with the lot people, once 
again saying that Rios was one of them, and th
at it was Rios who was the person for whom the 
exception was being made, allowing him to remain IAM.   
The December 12 meeting with employees raises
 some other odd concerns.  Lynch says he 
had gone  to Respondent that day to deliver what
 he considered a finalized contract proposal to 
Doyle.  He was accompanied by a fellow Teamster business agent, Ed Carter.  After delivering 
the paperwork to Doyle, he says he and Carter met with three lot men in the lot.  This was the 
first time that Teamster officials had attempted to obtain membership applications from any of 
Respondent™s employees.  To obtain those sign
atures, Lynch told them, ﬁwe had negotiated a 
contract with Anderson Cupertino, [and] they we
re going to become members of the Teamsters 
Union . . .ﬂ  He says they were pleased, 
and two of them signed the applications. 
One application was signed by a Johnny-Ray Me
jia, dated that day; the other was by a 
Pedro Lemus, whose application 
is undated.  Lynch says the Le
mus™ application was solicited 
by Carter and he really doesn™t know much abou
t it.  Doyle testified that to his knowledge, 
Respondent has not employed anyone named Pedr
o Lemus.  Lynch says the third employee 
was Rios, the individual who was go
ing to remain in the IAM.  
Doyle, (who must be credited because he knew the circumstances best and who gave de-
tailed testimony about his efforts 
to recruit him) says the pers
on who was to remain with the IAM was named Gary Neva. Moreover, Neva di
d not report for work at Respondent until the 
first week of December.  That being the case, 
to whom was Lynch referring in the November 5 
conversation, since ﬁRiosﬂ was one of those to whom he had spoken and who was also part of 
the December 12 meeting?  If Lynch has mistake
n Neva for Rios, how could he be speaking to 
Neva on November 5?  Why then, did Lynch refer 
to the man as Rios rather than Neva? If he 
didn™t remember the man™s name, why not just say so?  Was this simply a memory lapse, or 
was he trying to embellish by adding detail?  Bu
t we know it could not have
 been Neva as Neva 
did not arrive until 5 weeks later. 
Having obtained General Counsel™s Exhibit 2 
on November 5, Lynch took it with him.  He 
says he revised it and the revision 
is General Counsel™s Exhibit 4.  
Lynch says he then sent it to 
Doyle sometime in the following week, accompanied, not by a cover letter, but by a small post-
it sticker asking Doyle to review it and to get back to him.  General Counsel™s Exhibit 4, like 
General Counsel™s Exhibit 2, is not in any sort of
 final format.  Like General Counsel™s Exhibit 
2 it is not ready for signature; it does contain significant changes.   
Lynch says Doyle failed to respond to severa
l messages, but on December 10 he was able 
to get through.  He says Doyle told him it seemed fine, but he™d lost it and needed additional 
copies.  Doyle, on the other hand, says that 
Lynch called him to ask if he™d reviewed the 
contract.  He says he replied that he hadn™t
 received one and Lynch said he would mail him 

another. On December 11, Lynch mailed a copy of Ge
neral Counsel™s Exhibit 4 to David An-
dreasen, the health and welfare trust administrator
.  He said: ﬁEnclosed please find a copy of a 
bargaining agreement between Anderson Cupert
ino and Teamster Union Local No. 665.  This 
is a new account.ﬂ  Of course, it was not ac
companied by the usual subscription agreement 
forms required by the administrators of such f
unds.  Thus it was being submitted to the admin-
istrators without the employer™s signature on 
any paper whatsoever.  That circumstance is 
contrary to the requirements of 
 Section 302(c)(5)(B) of the Act.  That section requires such 
agreements be in writing.  It is unlikely that an
 account can be opened with such a trust without 
some written evidence of an agreement.  Even so, Lynch sent over a document which at best 
could only be described (on its face at least) as a counterproposal.9 
The following day, December 12, Lynch says he hand delivered the same document to 
Doyle.  Indeed, Lynch says he expected Doyle to sign it.  He professed mild surprise when 
Doyle told him he could not do so, that comp
any president Anderson was the one who had to 
 9 Lynch says he transmitted the document for the purpose of giving 
the administrator a ﬁheads upﬂ in orde
r to avoid a lapse in health insur-
ance coverage.  I find this e
xplanation to be contrived. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590sign.  Lynch™s testimony is in the footnote.10  
Doyle does not agree; he thinks he first saw 
General Counsel™s Exhibit 4 in February.  Ev
en so, Doyle does remember Lynch and Carter 
coming to the dealership in December.  He remembers giving them permission to talk to the 
employees in the back.  Whatever date the exhibit was delivered to Doyle, he says he put it in a 
drawer and did nothing about it.  Lynch™s testimony regarding December 12 is set forth in the 
footnote.11  Neither the General Counsel nor the 
Charging Party called Carter as a witness. 
As noted above, Lynch told the health and we
lfare trust on December 11 that he had nego-
tiated a contract with Responde
nt; he repeated the assertion on December 12 when he and 
Carter came to the yard to speak to the lot people.  At that point, if Lynch is to be credited, he 
had only sent some material to Doyle ﬁfor re
view,ﬂ followed by a phone call in which Doyle 
had remarked that it seemed fine.  
(ﬁplease review them and get back to me. . . .
ﬂ ﬁHe indicated 
to me that they seemed fine with him.
ﬂ)  Even if Lynch is credited here, his subsequent 
assertion to the trust administrator that he 
had negotiated a contract, was clearly a premature exaggeration.  Indeed, his nearly identical 
assertion to the employees that he had just 
negotiated a contract w
ith Respondent was an 
overreach as well.  Then he sounds as if he
 was going to impose membership on them.  
ﬁ[You 
are] going to become members of the Teamsters Union.ﬂ 
  Moreover, saying something is ﬁfineﬂ is not clear evidence of much.  It can just as easily be 
a noncommittal remark as the acceptance of something.
  Here Lynch is asserting that Doyle, by 
that remark, was accepting the terms of a cont
ract, something with which the General Counsel 
does not even agree.  Keeping in mind that Gene
ral Counsel™s Exhibit 4, like its predecessor, 
General Counsel™s Exhibit 2, was only in draft form
, it is unlikely that Lynch™s expectation that 
Doyle would sign is realistic.   It may not even rise to the level of wishful thinking.   
Subsequent Events Over the course of the next 6-1/2 months, 
Lynch called Doyle on two or three occasions.  
According to Doyle, Doyle simply put Lynch off, saying he was not going to do anything about 

the Teamsters until he finally resolved things with the IAM™s Andy Mattos.12  Doyle asserts 
that during these conversations, Lynch told 
him the contract would be ﬁcoming along any 
time.ﬂ   
On March 27, 1998, the IAM™s Mattos sent Doyle a final version of its collective-
bargaining contract, together with the appropria
te subscription agreements for the fringe benefit 
trusts funds.  That contract did not include the lo
t people in its bargaining unit.  Eventually, on 
June 5, 1998, Doyle, now the Dealership™s general manager, wrote Lynch/Carter saying he had 

reviewed the Teamsters™ request for recognition and for a collective bargaining contract with 
                                                          
                                                           
10 LYNCH:  Myself and Mr. Carter came down to see Mr. Doyle.  I 
introduced Mr. Doyle to Mr. Carter. 
I presented Mr. Doyle with copies 
of the contract, which I expected him 
to sign at that time.  He informed 
me that he couldn™t sign them, and that
 he needed to send them to John 
Anderson to have him execute the cont
racts, but that he didn™t see any 
problems with it. 
11  Q.  (By Mr. Raju): On December 12, 1997, did you have a meet-
ing with Ed Carter and Mr. Lynch? 
     A.  I know that Ed Carter came in with Mr. Lynch, I don™t know 
the date.      Q.  Mr. Lynch didn™tŠdidn™t 
Mr. Lynch give you any papers at 
that time? 
     A.  Not to my knowledge. 
     Q.  He didn™t ask you if you were ready to sign the contract? 
     A.  Not to my knowledge. 
     Q.  And you didn™t say anything about sending a contract to John 
Anderson or getting his approval? 
     Q.  Not to my knowledge. 
12  A. (Doyle): I told Mr. Lynch that I™m not going to do any-
thing with him until I get through with Andy, or anyone else. 
     Q.  And how many tele
phone conversations did you have 
with Mr. Lynch about this issue? 
     A.  Specifically two to three. 
     Q.  And what did Mr. Lynch say in response? 
     A.  He would get a hold of Andy
. Counsel™s and had concluded that there was no basis for recognition, particularly as there had 
been no demonstration of majority status.  He 
declined recognition and a
dvised he would not be 
responding to the Teamsters™ proposal (apparen
tly meaning G.C. Exh. 4).  He advised that 
further inquiries should be addressed to its attorney, Mr. Hulteng. 
The next day Lynch called Doyle.  He testified:  ﬁI explained to Mr. Doyle that it wa[s] the 
union™s position that we had negotiated an agreem
ent in good faith, we had good-faith bargain-
ing, and in fact I also reminded him that we
 did have applications
 from employees[13]at 
Anderson Cupertino, and that we should have a cont
ract and that basically the only thing left to 
do was for John Anderson to execute said contract.ﬂ 
Doyle responded by referring Lynch to A
nderson, Hulteng, and the June 5 letter. 
Lynch advised Mattos of what had happened. 
 Since Mattos had not yet gotten a signed 
contract from Respondent, he prepared some pi
cket signs.  The two went to Respondent™s 
facility looking for Doyle, but he was not there. 
 As a result they showed the picket signs to a 
service manager, telling him that they would 
begin picketing unless Respondent signed the 
agreements. 
On June 26, Mattos, accompanied by Lynch, met with Respondent™s owner John Anderson 
at his Isuzu dealership in Palo Alto.  At that time Anderson signed the IAM contracts and the 
subscription agreements.  Lynch attempted to 
have Anderson sign a formalized Teamsters 
collective-bargaining agreement (G.C. Exh. 7)
.  He also showed Anderson the two union 
membership applications.   
According to Lynch, Anderson declined to deal with him, saying he needed to talk to Doyle 
about the matter.  He said Re
spondent would not recognize the Teamsters nor would he sign a 
contract. The Charging Party did nothing further until October 13, 1998 when it filed the unfair labor 
practice charge. 
III. CREDIBILITY RESOLUTIONS AND LEGAL ANALYSIS 
A review of the factual synopsis, together w
ith quotations from the testimony, leads to the 
inevitable question:  What™s really going on he
re?  The Charging Party (through Lynch) wishes 
to assert (though curtailed by the General Couns
el™s complaint) that it and Respondent reached 
a collective bargaining contract on the phone 
on December 10, 1997.  The General Counsel 
asserts that Doyle on December 5 granted recogniti
on to the Charging Party. Moreover, it says, 
the recognition cannot be challenged because it 
occurred more than 6 months prior to the 
charge being filed.  Respondent asserts that ther
e is insufficient evidence to warrant the conclu-
sion that any recognition ever occurred, on N
ovember 5, December 10 or any other time.  
Central to all three analyses is the credibility of
 Lynch.  Can he be believed?  It is upon his 
testimony that the entire structure stands.  If hi
s testimony cannot be credited, then it falls.  In 
this regard, I have carefully viewed his testimony, his demeanor, as well as the probability of 
his being accurate and factual in 
the context in which he places the events.  I have considered 
the same matters when looking at Mattos and Do
yle as well, but it is Lynch™s testimony which 
must be parsed first. It starts with his testimony 
that Mattos told him in late October or early November 1997 
that Respondent wanted both an IAM and a Teamsters contract.  Given the fact that Mattos had 
already been in touch with Doyle, and knew 
Doyle wanted a wall-to-wall IAM contract, does 
Lynch make any sense?  Why would Doyle want
 a Teamsters contract?  Why would Mattos tell 
him Doyle said that?  On its face Lynch™s testimony is unlikely. 
Then, given the November 5 repa
rtee between Doyle and Mattos, as they fenced back and 
forth over the same issueŠan IAM wall-to-wall unitŠwhy does Lynch describe Doyle as 

docilely resigned to having the Teamsters?  
He doesn™t even mention the exchanges between 
Mattos and Doyle, though both of them remember it vividly.  It is true that Mattos testified that 

Doyle suddenly ﬁstopped arguing,ﬂ but it is equally true that Mattos cannot say that Doyle said 
anything like, ﬁOK, I™ll deal with the Teamsters.
ﬂ  I must conclude that Lynch™s description of 
what occurred here is too abbreviated and too 
pointed toward his self-interest to be credited. 
 13  The only applications which Ly
nch had were those of Mejia and 
Lemus.  He had never shown them 
to any of Respondent™s officials 
until he showed them to owner Anderson on June 26, 1998.   
 ANDERSON CHEVROLET-CHRYSLER/PLYMOUTH 591Why did Doyle describe meetings on November
 5 and December 10 in the back lot with 
employees including someone named Rios who 
is also the same person, Neva, who didn™t transfer to Cupertino until December?  He clearly described that person as the one who was 
going to remain IAM.  This is more than a simp
le name mix-up. It is more likely invention.  If 
it is not, then Lynch™s powers of observation are 
called into significant question.  I make this 
observation without even discussing Doyle™s credible testimony that he had hired his first lot 
person, Hess, that very day.  Where was Hess?  To
 whom did Lynch talk that day?  It doesn™t 
seem likely that he spoke to any lot person.  Wh
y doesn™t Mattos corroborate him here?  Is it 
because Lynch didn™t meet with anyone that day? 
If Lynch™s powers of observation are questionable, so are his analytical skills.  He turned an 
ambiguous remark made on the phone 
(ﬁthat™s fineﬂ)
 into the acceptance of a collective-
bargaining contract in circumstances where th
e individual to whom he was speaking had said, 
according to Lynch™s own version, that the person had lost or misplaced it.  Then, based on that 
extrapolation, Lynch told the trust administrator
 that he had reached a contract with Respon-
dent, shipping to the trust a document which can 
only be described on its face as a draft un-

ready for signatures, much less the signatures 
themselves.  And he did it without also submit-
ting the signed subscription agreements.   
His explanation for that omission 
doesn™t wash either.  He says 
he sent the ‚contract™ to the 
administrator so that employees wouldn™t lose h
ealth coverage in the transition.  Even if he 
knew that Respondent was then paying fringe be
nefits on behalf of the lot people to the IAM 
side of the IAM-Teamsters automotive trust, it 
would only have been a matter of subsequent 
bookkeeping adjustments to make certain the payments were properly credited.  No employee 
was at risk.  He certainly didn™t know any specific employee who was at risk.  In fact, it seems 
likely that he didn™t know any lot person whatso
ever when he took that step, because that 
occurred on December 11.  He didn™t meet with ﬁRiosﬂ and the other three until the next day, 

December 12. 
Moreover, he wasn™t interested in traditiona
l union organizing.  He didn™t seek any union 
membership signatures until December 12, and even 
those are subject to careful scrutiny.  He 
certainly didn™t obtain any cards on November 5. 
 Is that because he couldn™t find anyone 
employed in the lot person classifications?  When
 he did obtain two cards, he didn™t seek any 
more, even though there must have been more 
employees aboard 6 weeks after the October 27 
takeover date.  Nor did he show the cards that he
 did have to any management official in order 
to remove any doubt about either the Teamsters majo
rity status or the recognition itself.  Did he 
fear the two would not constitute an majority?  Did he believe the Lemus card to be defective?  
It appears to me that Lynch wanted recogniti
on handed to him without his having to prove a 
majority. 
Frankly, this individual™s beha
vior does not generate sufficie
nt confidence within me to 
trust his version of events.  His testimony and demeanor are those of one who prefers short-cuts 

rather than candor.  Thus, when he says 
on November 5, that Doyle handed him General 
Counsel™s Exhibit 2, I am mistrustful of his accuracy
.  It is true that Mattos corroborates him, 
but Doyle is certain that he handed Mattos a sh
eaf of papers which only included the document 
in question.  I simply can™t believe at that st
age of the proceedings that Doyle would have 
capitulated.  Indeed, he did not, 
attempting to hold out for IAM representation of the lot people 
for another 6 months.  Accordingly, I credit Doyle 
that he handed the sheaf of papers to Mattos, 
for his use, unaware that Rodenberg had for 
some reason drafted it to look like a company 
proposal to the Teamsters (with the wrong Local
™s number).  When Mattos saw the Teamster 
phraseology on the first page, he naturally handed 
it to Lynch.  It was such a routine occurrence 
no one can remember it accurately.  Doyle rememb
ers handing it to Mattos
, but doesn™t recall 
Mattos handing it to Lynch.  Neither Lynch nor 
Mattos recall it first going to Mattos, no doubt 
because it seemed to be directed to the Teamsters.  It is certainly a stretch to characterize such 

an ambiguous situation to be a clear grant of recognition. 
Even so, there was some sort of discussion 
that day regarding the substantive terms con-
tained in the paperwork.  Res
pondent™s Exhibit 8 is Mattos™ very
 brief notes.  The top portion 
relates solely to IAM issues.  They are followed by a slash under which are three short notes: 

ﬁTeamsterŠ665,ﬂ ﬁArticle 5 O/T needs to be . . .ﬂ
 and ﬁHolidays OK.ﬂ  None of these suggests 
a grant of recognition.  It is true, that they seem 
to be directed at General Counsel™s Exhibit 2.  
The first would be a correction of the Teamst
ers Local number, the second an incomplete 
thought regarding overtime, and the last that the holiday provision is acceptable.   
Respondent Exhibit 1 is Lynch™
s handwritten notes dated November 5, but is headed ﬁAndy 
& Dan.ﬂ  Lynch asserts he made those notes dur
ing the meeting with Doyle.  While Doyle™s 
presence is certainly a possibility, notes of this type routinely list the names of the persons who 
are in attendance.  Mattos™s limited notes did; why didn™t Lynch™s?  Respondent argues that this 
omission tends to show that the notes were made at some other time, in a meeting between only 
Mattos and Lynch, perhaps in one of the cars after their meeting with Doyle.  I tend to agree, 
particularly since Lynch™s testimony elsewhere seems to be of uncertain integrity.  The notes do 
not demonstrate that Doyle was 
a part of whatever occurred during the ﬁAndy & Danﬂ confer-
ence.  Again, while keyed to General Counsel™s Exhibit 2, it is certainly not evidence of recog-

nition by Respondent.  Even if the matters were 
discussed with Doyle, who was never asked if 
these items were considered, it is unclear that 
their discussion amounted to bargaining or, by 
inference, recognition. 
There are two principal Board cases dealing with the sufficiency of evidence necessary to 
conclude that an employer has impliedly recognized a labor union as the representative of its 
employees.  The first is 
Trevose Family Shoe Stores
, 235 NLRB 1229 (1973), and the second is 
Nantucket Fish Co.
, 309 NLRB 794 (1992).  In 
Trevose the Board looked to  an ﬁobjective 
evidence of recognitionﬂ test and found the evidence wanting. There the employer had met with 
the union and had even solicited copies of the uni
on™s standard area agreements.  Yet, it never 
signed a recognition agreement and it procras
tinated in responding to the union™s demand for 
recognition.  The Board, on those facts, declined 
to find that the employer had recognized the 
union.  (ﬁWe adopt the Administrative Law Judge™s conclusions because there is no credited 
objective evidence that the Respondent recogniz
ed the Union or committed itself [impliedly or 
otherwise] to bargain.ﬂ Supra at f
n. 1; brackets in original.)   
Nineteen years later, the Board in 
Nantucket Fish
 tightened the test further.  It required 
clear, express, and unequivocal evidence of reco
gnition.  Supra at 795.  In that case in response 
to employee petitions and a demand for recognit
ion (and probable majority support) the em-
ployer, during a court hearing on an unrelated 
matter (bankruptcy), agreed to meet with the 
union and then did meet briefly with the union afte
rwards where the employer said, ﬁfine, we™ll 
meet with you, but we™ve got a lot of things go
ing on today and we™ll ca
ll you later this after-
noon.ﬂ  The Board found the circumstances ambi
guous and reversed the administrative law 
judge who had held that the remark was an unequivocal recognition.  The Board went on to say: 

ﬁTo hold in these circumstances th
at Glenn™s brief response, ﬁfine we™ll meet with you,ﬂ must 
be interpreted as an express recognition of the Union would be to ignore the realities of the 

situation and impose a bargaining relationship on the parties 
in the absence of a clear, express, 
and unequivocal statement of recognition
.ﬂ  (Emphasis added.)   See also 
Ednor Home Care, 276 NLRB 392 (1985), which appears to follow the 
Trevose
 objective proof test.  In that case the administrative law judge said: 
 In the course of their discussion Shink [the employer] 
asked a number of questions regarding the probable nature 
and extent of the union demands
 and requested that Scalza 
[the union official] furnish a blank form of the union con-
tract. At one point in the di
scussion, Scalza 
mentioned the number of paid holidays that would be demanded and 

Shink asked if the Union would accept a lesser number, to 
which Scalza responded that that was a subject that could 
be negotiated. At the conclu
sion of their meeting, Shink 
advised Scalza that he had to discuss the matter with his 
partners and told Scalza to get back to him in about 2 
weeks. 
The General Counsel contends that Shink extended 
recognition to the Union, arguing that he had held an ini-
tial discussion with Scalza respecting the terms of the pro-
posed first contract, and that his subsequent refusal to go 
forward with the negotiations constituted an unlawful re-
fusal to bargain. His view that Shink recognized the Union 
is, however, based on a strained and exaggerated interpre-
tation of the actual testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592The General Counsel™s presentation is devoid of any 
evidence that Shink ever expressly told Scalza that he rec-
ognized the Union as the collective- bargaining representa-
tive of Ednor™s employees or 
that he said anything from 
which the intention to recognize the Union can reasonably 
be inferredŠthat is, without torturing the facts to fit the 
theory. Scalza™s testimony, for example, is extremely 
vague as to what it was that Shink was supposed to let him 
know in 2 weeks. 
There are two important omissions from the evidence 
adduced in support of the General Counsel™s case. First, 
there is no statement attributed to Shink which even re-
motely connotes recognition of the Union. Second, there is 
no explicit testimony by Scal
za that when he parted from 
Shink it was with the understanding that he would contact 
Shink in 2 weeks respecting contract terms. 
 Citing 
Trevose
, the judge dismissed the case and th
e Board agreed, although he does use 
language consistent with the later decided 
Nantucket Fish
 test (ﬁ[n]ever 
expressly told Scalza 
that he recognized the Unionﬂ).  
Emphasis added; edited for clarity. 
In some ways 
Ednor closely parallels this one.  The meeting between the manager and the 
union was longer than the brief comment in 
Nantucket Fish
 and there seemed to be some 
inquiry into what the union might accept.  Ev
en so, it still wasn™t enough.  There, the case 
wasn™t confused by the questionable credibility of the plaintiff.  Here, of course, it is.  Even so, 
Lynch, like the union in all three cited cases ne
ver could quote Doyle as saying he was recog-
nizing the Teamsters for collective bargaini
ng purposes.  Instead, Lynch began weaving a 
constructive recognition from whole cloth.  His statement to the trust administrator is ample 
proof of that.  Moreover, he seem
s to have convinced himself of the truth of his belief.  But all 
that is entirely in his own mind, a mind which ca
nnot be trusted.  I do not fathom exactly why 
Lynch has done this.  Perhaps it is as simple as
 having told his superiors he had succeeded in 
obtaining recognition when he had not and now has 
to behave consistently
 with that report.  
Whatever his reason, his testimony must be rejected. 
Whether one applies the 
Nantucket Fish
 or the 
Trevose
 test, there is simply no credible evi-
dence that Respondent recognized the Teamsters as 
the representative of its lot people.  There is 
no ﬁclear, express, unequivocal evidence of re
cognitionﬂ here.  And, objectively, Respondent 
entered into the November 5 conversation only by 
virtue of Mattos™s invitation to Lynch to join 
them.  Doyle never wanted him there in the first place.  All Doyle did after that was to humor 
Lynch for 6 months hoping that Mattos™s IAM w
ould take the lot people or that Lynch would 
go away.  When neither occurred, Doyle wrote th
e letter declining recognition.  He was entirely 
within his rights to do so. 
The General Counsel™s brief does not address the facts very 
well, assuming for its purpose 
that Lynch™s version was credible and the only reas
onable view of the facts.  As a result of that 
unwarranted assumption, the bulk of the General 
Counsel™s brief is based upon the belief that 
recognition was unequivocal,14 and that being the case, the withdrawal was untimely even if 
the recognition occurred in circumstances barred by
 Section 8(a)(2) of the Act but unusable as a 
defense due to the Supreme Court™s holding in 
Machinists Local Lodge 1424 v. NLRB
, 362 
U.S. 411 (1960), and cases which follow it.  Unfo
rtunately, that approach failed to recognize 
that the issue of no recognition is
 a fundamental defense itself. The complaint will be dismissed. 
Based on the foregoing findings of fact and anal
ysis, and the record as a whole, I issue the 
following  
CONCLUSIONS OF LAW 
1. Respondent is an employer within the meaning 
of Section 2(2), (6),  and (7) of the Act. 
2. Teamsters Automotive Workers Local No. 665,
 AFLŒCIO is a labor organization within 
the meaning of Section 2(5) of the Act. 
3. The General Counsel has failed 
to prove by credible evidence that Respondent violated 
Section 8(a)(5) of the Act. 
On these findings of fact and conclusions of 
law and on the entire record, I issue the follow-
ing recommended15 
ORDER 
The complaint is dismissed. 
                                                           
 14 Citing Jerr-Dan Corp., 237 NLRB 302 (1978); 
Richmond Toyota
, 287 NLRB and similar cases.  Those cases are all distinguishable as the 
evidence demonstrating voluntary recognition was much stronger and 
less equivocal. 
15 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec 102.48 of the Rules, be adopted 
by the Board and all objections to th
em shall be deemed waived for all 
purposes. 
 